     Case 2:20-cv-04525-JAK-PVC Document 73 Filed 04/15/21 Page 1 of 3 Page ID #:903

                                       Office of the Clerk
                      United States Court of Appeals for the Ninth Circuit
                                     Post Office Box 193939
                              San Francisco, California 94119-3939
                                          415-355-8000
Molly C. Dwyer
Clerk of Court                            April 15, 2021


       No.:            21-55362
       D.C. No.:       2:20-cv-04525-JAK-PVC
       Short Title:    Jane Doe v. Gavin Newsom, et al


       Dear Appellant/Counsel

       A copy of your notice of appeal/petition has been received in the Clerk's office of
       the United States Court of Appeals for the Ninth Circuit. The U.S. Court of
       Appeals docket number shown above has been assigned to this case. You must
       indicate this Court of Appeals docket number whenever you communicate with
       this court regarding this case.

       Motions filed along with the notice of appeal in the district court are not
       automatically transferred to this court for filing. Any motions seeking relief from
       this court must be separately filed in this court's docket.

       Please furnish this docket number immediately to the court reporter if you place an
       order, or have placed an order, for portions of the trial transcripts. The court
       reporter will need this docket number when communicating with this court.

       The due dates for filing the parties' briefs and otherwise perfecting the appeal
       have been set by the enclosed "Time Schedule Order," pursuant to applicable
       FRAP rules. These dates can be extended only by court order. Failure of the
       appellant to comply with the time schedule order will result in automatic
       dismissal of the appeal. 9th Cir. R. 42-1.

       Appellants who are filing pro se should refer to the accompanying
       information sheet regarding the filing of informal briefs.
Case 2:20-cv-04525-JAK-PVC Document 73 Filed 04/15/21 Page 2 of 3 Page ID #:904




                   UNITED STATES COURT OF APPEALS
                                                                   FILED
                           FOR THE NINTH CIRCUIT
                                                                   APR 15 2021
                                                                  MOLLY C. DWYER, CLERK
                                                                   U.S. COURT OF APPEALS




  O. L., AKA Jane Doe,                         No. 21-55362

               Plaintiff - Appellant,
                                               D.C. No. 2:20-cv-04525-JAK-PVC
    v.                                         U.S. District Court for Central
                                               California, Los Angeles
  GAVIN NEWSOM, in his official
  capacity as the Governor of California;      TIME SCHEDULE ORDER
  XAVIER BECERRA, in his official
  capacity as the Attorney General of
  California,

               Defendants - Appellees.



 The parties shall meet the following time schedule.

 Mon., June 14, 2021           Appellant's opening brief and excerpts of record
                               shall be served and filed pursuant to FRAP 31 and
                               9th Cir. R. 31-2.1.
 Wed., July 14, 2021           Appellees' answering brief and excerpts of record
                               shall be served and filed pursuant to FRAP 31 and
                               9th Cir. R. 31-2.1.

 The optional appellant's reply brief shall be filed and served within 21 days of
 service of the appellees' brief, pursuant to FRAP 31 and 9th Cir. R. 31-2.1.

 Failure of the appellant to comply with the Time Schedule Order will result in
 automatic dismissal of the appeal. See 9th Cir. R. 42-1.
Case 2:20-cv-04525-JAK-PVC Document 73 Filed 04/15/21 Page 3 of 3 Page ID #:905

                                           FOR THE COURT:

                                           MOLLY C. DWYER
                                           CLERK OF COURT

                                           By: John Brendan Sigel
                                           Deputy Clerk
                                           Ninth Circuit Rule 27-7
